DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendments
This Office Action is responsive to the amendment filed 01/19/2022. The examiner acknowledges the amendments to claims 1, 5-8, 10, 13, and 18. Claim 9 is cancelled. Claims 1-8 and 10-21 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 5-6 and 8, filed 01/19/2022, with respect to the USC 101 rejections of claims 5-6, USC 112(b) rejection of claim 6, and USC 103 rejection of claims 18-21 have been fully considered and are persuasive.  The USC 101 rejections of claims 5-6, USC 112(b) rejection of claim 6, and USC 103 rejection of claims 18-21 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Larry Hoff on 02/28/2022.

The application has been amended as follows: 
	(i)	canceling claims 1-3, 7-8, and 14; 
(ii)	amending claims 4-6, 11, and 15-17 to depend from claim 18, rather than claim 1; and
(iii)	amending claim 10 as follows:
 
10.    (Currently Amended)  The energy transfer system of claim [[1]]18, wherein the spinal implant comprises a pedicle screw having a set screw and an anchoring member and the set screw comprises the one or more antennae.


	Reasons for Allowance
Claims 4-6, 10-13, and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 18 is allowable because it positively recites an antenna extender comprising a flexible, dielectric material in proximity to at least one antennae of a spinal implant. The closes prior art of record, US 20170025888 A1 to Cinbis, et al. (cited in previous Office Action, hereinafter Cinbis) teaches an implantable spinal implant, however it does not teach an antenna extender comprising a flexible, dielectric material.
Claims 4-6, 10-13, 15-17, and 19-21 are allowable for depending from the allowable subject matter of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        

/DANIEL L CERIONI/Primary Examiner, Art Unit 3791